DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 10/11/2021. Claims 8 and 18 were canceled. Claims 1-7, 9-17, and 19-22 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant argues, page 9 of the remarks, “at no point does Grabon discuss writing data back from the cache to the memory system that is only part of a block of compressed data as stored in the memory system. In particular, Grabon does not disclose or suggest that, in such a case, other data for the block could or should be fetched from the memory system to provide a complete version of the block of data before writing the complete block of data to the memory system, as required by claim 1, 12 and 22.”
The Examiner respectfully disagrees and submits that there are multiple problems with Applicant’s above statement that potentially could lead to writing incorrect compressed data to a memory system.
The Examiner first presents what Grabon teaches. “decompress a full block of data after receipt.” Col 3 line 1 (emphasis added). Thus, decompression is performed on a “full block” of data. “The data processor accomplishes more efficient writes to memory in an analogous fashion by compressing the data prior to the writes.” Col 3 
The Examiner already mentioned that there are multiple problems with Applicant’s above statement. Take, for example, Applicant’s statement above “at no point does Grabon discuss writing data back from the cache to the memory system that is only part of a block of compressed data as stored in the memory system.”
Assume that FULL BLOCK = DATA + OTHER DATA. Here DATA is the data that is to be written to the memory system while OTHER DATA is the data that could or should be fetched from the memory system as argued. Compression/decompression is done on a FULL BLOCK in Grabon, as just discussed above, as well as in the disclosed invention. See paragraphs [0062]-[0066] of the instant filed specification where it is discussed “block-based compression” as well as block-based decompression.
Because compression or decompression is done on the FULL BLOCK, one cannot just compress DATA and write the compressed data of DATA to memory the memory system. This would result in the loss of data synchronization between the cache and the memory system. Furthermore, the claim does not require, as stated above by the Applicant, “writing data back from the cache to the memory system that is only part of a block of compressed data as stored in the memory system.” The claim instead requires “thereby provide a complete version of the block of data including the data for the block from the cache for writing to the memory system in a compressed format”.
The second problem of Applicant’s statement produced above from page 9 of the remarks is fetching other data from the memory system. The FULL BLOCK when present in the memory system is in compressed format, FULL BLOCK (compressed). The FULL BLOCK when present in the cache is in decompressed format, FULL BLOCK (decompressed). FULL BLOCK (decompressed) = DATA + OTHER DATA is present in the cache. The processor may modify DATA, OTHER DATA, or both. Therefore, when the FULL BLOCK (decompressed) and potentially modified (either DATA or OTHER DATA or both) is to be written back to the memory system, the FULL BLOCK (decompressed) is already present in the cache and the FULL BLOCK should be compressed before writing the FULL BLOCK (compressed) to the memory system. Accordingly, “other data for the block could or should be fetched from the memory system to provide a complete version of the block of data” is not correct because the other data will already be present in the cache. This is because the FULL BLOCK is decompressed and brought into the cache. As a result, the DATA and the OTHER DATA in decompressed form is already present in the cache. The claim itself does not have any potential 112(b) issues since the claim recites “with other data for the block of data fetched from the memory system” which is interpreted to mean when the FULL BLOCK (compressed) was brought into the cache and remained in the cache in decompressed format. In other words, the DATA and the OTHER DATA in decompressed format is already stored in the cache. 
full block of data after receipt.” Col 3 line 1 (emphasis added). Thus, decompression is performed on a “full block” of data. “The data processor accomplishes more efficient writes to memory in an analogous fashion by compressing the data prior to the writes.” Col 3 lines 9-11 (emphasis added). Thus, in an analogous fashion, when data is be written from a cache to the memory system, a “full block” of data is compressed and written to the memory system. “Such techniques [compression/decompression] are known and will not be further described herein”, col 5 lines 45-46 of Grabon. Since “full block” or other compression/decompression techniques are well-known in the art, the Grabon reference does not further delve into these well-known subject matter.
In view of the foregoing remarks, independent claims 1, 12, and 22 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 12, 14-17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabon US 5,943,421 (“Grabon”).
A data processing system (FIG. 1 is a block diagram illustrating a data processing system 100, col 4 lines 24-25) comprising:
a memory system (Memory 104, col 4 line 26 and FIG. 1);
a processor (CPU 102, col 4 line 26 and FIG. 1);
a cache system (Cache memory 202, col 5 line 50 and FIG. 2) configured to transfer data stored in the memory system to the processor for use by the processor when performing data processing operations (BIU (Bus Interface Unit) 200 retrieves instructions/data 508 from memory or storage using conventional techniques, col 9 lines 32-33 and FIG. 2. The BIU 200 then writes uncompressed and/or decrypted data to cache memory 202. Execution unit 204 then retrieves data from cache memory 202 as required for continued processing, col 9, lines 53-56 and FIG. 2) and to transfer data from the processor to the memory system (Writes to memory of compressed and/or encrypted data are accomplished in an analogous fashion. The BIU 200 determines the decompression/decryption status, converts data to its compressed/encrypted format and writes the data to memory 104, col 9 lines 57-61 and FIG. 2);
the cache system comprising: a cache (Cache memory 202, col 5 line 50 and FIG. 2) configured to receive data from the memory system and to provide data to the processor for use when performing data processing operations (BIU (Bus Interface Unit) 200 retrieves instructions/data 508 from memory or storage using conventional techniques, col 9 lines 32-33 and FIG. 2. The BIU 200 then writes uncompressed and/or decrypted data to cache memory 202. Execution unit 204 then and to receive data from the processor for sending to the memory system (Writes to memory of compressed and/or encrypted data are accomplished in an analogous fashion. The BIU 200 determines the decompression/decryption status, converts data to its compressed/encrypted format and writes the data to memory 104, col 9 lines 57-61 and FIG. 2);
a data encoder associated with the cache (BIU 200, col 5 line 59 and FIG. 2) and configured to:
when data is to be written from the cache to the memory system, encode uncompressed data from the cache for storing in the memory system in a compressed format and send the data in the compressed format to the memory system for storing (Writes to memory of compressed and/or encrypted data are accomplished in an analogous fashion. The BIU 200 determines the decompression/decryption status, converts data to its compressed/encrypted format and writes the data to memory 104, col 9 lines 57-61 and FIG. 2);
when data in a compressed format is to be read from the memory system into the cache, decode the compressed data from the memory system and store the data in the cache in an uncompressed format (Referring to FIG. 5, based upon the decompression/decryption status determined at step 506, the BIU 200 decompresses and decrypts the retrieved instructions/data, col 9 lines 40-42 and FIGS. 2 and 5. Once the instructions/data is decompressed and/or decrypted, the BIU 200 writes the resultant uncompressed and/or decrypted data to the cache memory 202, col 9 lines 52-54 and FIGS. 2 and 5);
wherein the data encoder associated with the cache is further configured to: when data is to be written back from the cache to the memory system (Writes to memory of compressed and/or encrypted data are accomplished in an analogous fashion. The BIU 200 determines the decompression/decryption status, converts data to its compressed/encrypted format and writes the data to memory 104, col 9 lines 57-61 and FIG. 2) and the data to be written from the cache to the memory system is only part of a block of compressed data as stored in the memory system (“decompress a full block of data after receipt.” Col 3 line 1. Thus, decompression is performed on a “full block” of data. The cache contains decompressed data, both in the claim as well as in the Grabon reference. The decompressed data of the full block in the cache contains the data as well as the other data of the full block. “The data processor accomplishes more efficient writes to memory in an analogous fashion by compressing the data prior to the writes.” Col 3 lines 9-11. Thus, in an analogous fashion, when data is be written from a cache to the memory system, a “full block” of data is compressed and written to the memory system. Accordingly, the decompressed data and the other data of the full block is present in the cache and a corresponding (although may be stale) compressed full block of the data and the other data is present in the memory): combine the data that is to be written from the cache to the memory system with other data for the block of data fetched from the memory system (As already mentioned above, compression is done in an analogous fashion, namely, compression is done on a full block comprising data and other data, col 3 line 1 and col 3 lines 9-11. When data is fetched from memory to cache, it is decompressed, col 9 lines 52-54 and FIGS. 2 and 5. Thus, a full block of compressed data is fetched from memory and , to thereby provide a complete version of the block of data including the data for the block from the cache for writing to the memory system in a compressed format (When the full block is written back to the memory from the cache, the decompressed data (perhaps modified) is combined with the other data (perhaps modified) of the full block already present in the cache and the full block of compressed data is written back to the memory , col 3 line 1 and col 3 lines 9-11).
As per dependent claim 3, Grabon discloses the system of claim 1. Grabon teaches wherein the data encoder is configured to encode and decode the data using a block-based compression technique (During transfer of a block of data of 8 kilobytes from memory 104 to conventional cache 304 that requires decompression upon transfer, the BIU 200 may require a relatively large segment of the cache memory 202 as decompression work space 302, col 7 lines 3-7).
As per dependent claim 4, Grabon discloses the system of claim 1. Grabon teaches wherein the data encoder is integrated with the cache itself, or with an interconnect arranged to interface between the cache and a processing core(s) of the processor (BIU 200, cache memory 202 and the execution unit 204 are coupled to one another by a processor bus 206, col 5 lines 49-51 and FIG. 2).
wherein: the data encoder associated with the cache is configured to: when data in a compressed format is to be read from the memory system into the cache, read an entire compressed block of data that contains the required data from the memory system, decode the compressed block of data, and write the complete block of data in an uncompressed format into the cache (Referring to FIG. 5, based upon the decompression/decryption status determined at step 506, the BIU 200 decompresses and decrypts the retrieved instructions/data, col 9 lines 40-42 and FIGS. 2 and 5. Once the instructions/data is decompressed and/or decrypted, the BIU 200 writes the resultant uncompressed and/or decrypted data to the cache memory 202, col 9 52-54 and FIGS. 2 and 5. For example, during transfer of a block of data of 8 kilobytes from memory 104 to conventional cache 304 that requires decompression upon transfer, the BIU 200 may require a relatively large segment of the cache memory 202 as decompression work space 302, col 7 lines 3-7).
As per dependent claim 6, Grabon discloses the system of claim 1. Grabon teaches wherein: the data encoder associated with the cache is configured to: when data is to be written back from the processor to the cache that is associated with the data encoder after having been modified by the processor and the data to be written to the cache from the processor is only part of a block of compressed data as stored in the memory system: combine the data that is to be written to the cache from the processor with other data for the block of data fetched from the memory system, to thereby provide a complete version of the block of data including the new data for the block from the processor for writing to the cache in an uncompressed format (Referring to FIG. 5, based upon the decompression/decryption status determined at step 506, the BIU 200 decompresses and decrypts the retrieved instructions/data, col 9 lines 40-42 and FIGS. 2 and 5. Once the instructions/data is decompressed and/or decrypted, the BIU 200 writes the resultant uncompressed and/or decrypted data to the cache memory 202, col 9 52-54 and FIGS. 2 and 5. For example, during transfer of a block of data of 8 kilobytes from memory 104 to conventional cache 304 that requires decompression upon transfer, the BIU 200 may require a relatively large segment of the cache memory 202 as decompression work space 302, col 7 lines 3-7).
As per dependent claim 7, Grabon discloses the system of claim 1. Grabon teaches wherein: the data encoder associated with the cache is configured to: when data is to be written from the cache to the memory system in a compressed format, write a complete block of compressed data including the data that is to be written from the cache to the memory system to the memory system (Writes to memory of compressed and/or encrypted data are accomplished in an analogous fashion. The BIU 200 determines the decompression/decryption status, converts data to its compressed/encrypted format and writes the data to memory 104, col 9 lines 57-61 and FIG. 2).
As per dependent claim 9, Grabon discloses the system of claim 1. Grabon teaches wherein: the data encoder associated with the cache is configured to: when data is to be written from the cache to the memory system in a compressed format, also update header data for the data block that is written back to the memory system (Security sensitive instructions/data are stored in an encrypted format, col 11 lines 27-28).
As per claims 12, 14-17, and 19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3, 5-7, and 9.
As per independent claim 22, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium, see FIG. 4 of Grabon where CPU 402 may execute instructions stored in memory 404.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon in view of Appu et al. US 2020/0160484 (“Appu”).
As per dependent claim 2, Grabon discloses the system of claim 1. Grabon may not explicitly disclose, but in an analogous art in the same field of endeavor, Appu teaches wherein the cache is an L2 cache of the cache system (The cache memory hierarchy may include at least one level of instruction and data cache within each processor core and one or more levels of shared mid-level cache, such as a Level 2 (L2), Level 3 (L3), Level 4 (L4), or other levels of cache, where the highest level of cache before external memory is classified as the LLC, para 0040).

As per dependent claim 11, Grabon discloses the system of claim 1. Grabon may not explicitly disclose, but in an analogous art in the same field of endeavor, Appu teaches wherein the processor is a graphics processor (FIG. 1 is a block diagram of a processing system 100. The system 100 includes one or more processors 102 and one or more graphics processors 108, para 0032 and FIG. 1).
Given the teaching of Appu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Grabon with “wherein the processor is a graphics processor”. The motivation would be that reducing the bus bandwidth consumed by each read or write operation can result in a direct improvement in graphics processing and rendering performance, para 0025 of Appu.
As per dependent claims 13 and 21, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 2 and 11.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon in view of Selvan US 2010/0281212 (“Selvan”).
As per dependent claim 10, Grabon discloses the system of claim 7. Grabon may not explicitly disclose, but in an analogous art in the same field of endeavor, Selvan 
Given the teaching of Selvan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Grabon with “wherein: the data encoder associated with the cache is configured to: when data is to be written from the cache to the memory system in a compressed format, before writing a block of data including the data to be written from the cache to the memory system back to the memory system, determine whether the block of data is sufficiently similar to the version of the block of data that is already stored in the memory, and in the event that the block of data is determined to be sufficiently similar to the version of the block of data that is already stored in memory, not write the new block of data back to the memory system”. The motivation would be that file system write performance can be improved, para 0011 of Selvan.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132